DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The indefiniteness rejections have been overcome.
Applicant's arguments filed 02 August 2021 against the art rejections have been fully considered but they are not persuasive.
In particular, with regard to claim 1, Applicant argues that Ezaki fails to disclose the second locking mechanism configured “to restrict a sliding movement of the seat main body when an elevation angle of the seat cushion exceeds a preset angle by an operation of the tip-up mechanism” and to “allow the seat main body to slide when the elevation angle of the seat cushion is equal to or less than the preset angle.”  However, page 2, lines 50-56 of the machine translation of Ezaki discloses that the second locking mechanism is operable to be moved into and out of engagement in a range of sliding corresponding to the walk-in or luggage space configuration such that both restricting and allowing sliding movement is provided by the operation of the tip up mechanism through a range of angles of the cushion that can include an arbitrarily predetermined “preset angle.”
Applicant follows with an example, and argues that “the engaging claw 45 of EZAKI does not unlock the slide when the elevation angle of the seat cushion is equal to .
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ezaki (JP 2005022551).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

1.    A vehicle seat configured to be mounted to a vehicle, the vehicle seat comprising:

a seatback (20) configured to support a back of the occupant and configured to rotate about its lower end in front-rear directions (as shown in Figures 1-2);
a sliding device (comprising seat tracks 15 and 16) configured to slidably support a seat main body that includes the seat cushion and the seatback (as shown in Figures 1-2);
a first locking mechanism (comprising engaging claw 57) configured to be located on the sliding device and restrict a sliding movement of the seat main body when the seat cushion and the seatback are placed in an occupiable state (corresponding to the used region or a service region of the seat, as disclosed by Ezaki, as explained in the machine translation on page 3, starting 8 lines from the bottom);
a tip-up mechanism (comprising a spring 36 and link arms 30, 31) configured to rotationally displace the seat cushion upwardly from an occupiable position in conjunction with a frontward tilting movement of the seatback; and
a second locking mechanism (comprising engaging claw 45) configured to be located on the sliding device and restrict a sliding movement of the seat main body when an elevation angle of the seat cushion exceeds a preset angle by an operation of the tip-up mechanism (corresponding to the enlarged region of the seat or a region for enlarging luggage space, as disclosed by Ezaki, as explained in the machine translation on page 3, starting 5 lines from the bottom), wherein the second locking mechanism is configured to allow the seat main body to slide when the elevation angle of the seat cushion is equal to or less than the preset angle (the second locking mechanism necessarily allows the seat main body to slide when the elevation angle of the seat cushion is equal to or less than the preset angle, such as during normal fore and aft adjustment of the seat when occupied—this is described on page 2, lines 50-56).

2.    The sliding device of claim 1 further comprising: 
a fixed rail (15); and
a movable rail (16) to which the seat main body is fixed and is configured to be slidable with respect to the fixed rail (as shown in Figures 3-6),
wherein the second locking mechanism comprises
a locking member (45) configured to be displaced between an engaged position, which is for an engagement with the movable rail and the fixed rail (as shown in Figure 6, with regard to engaging claw 57, and described generally with regard to engaging claws 45 and 57 on page 4, line 150 to the end of the page in the machine translation), and a disengaged position where the engagement is released (as described on page 5, lines 186-189 of the machine translation),
a spring configured to exert an elastic force acting to displace the locking member towards the engaged position (as described generally with regard to engaging claws 45 and 57 on page 4, line 150 to the end of the page in the machine translation), and
a lock-control member configured to: 
be located in the seat cushion, 
displace the locking member to the disengaged position when the seat cushion is 
allow the locking member to be placed in the engaged position when the elevation angle of the seat cushion exceeds the preset angle (although functionally recited only, the locking member 45 is allowed to be placed in the engaged position at any time the seat bottom element 11 is raised since the spring associated with the engaging claw 45 is spring biased to the engaged position, albeit the engaged position is interpreted as the position of the engaging claw 45 independent of whether it is in the used region or the enlarged region even though the tips only engage openings 17B in the enlarged region).

3. (New) The sliding device of claim 2, wherein the lock-control member is configured to displace the locking member to the disengaged position when the elevation angle of the seat cushion is equal to or less than the preset angle (the locking member 45 is both locked and released in the range of sliding corresponding to the expanded area for walk-in or storing luggage, as set forth on page 2, lines 50-56 and page 5, lines 184-189 of the machine translation). 

4. (New) The sliding device of claim 1, further comprising: 
a fixed rail (15); and 
a movable rail (16) to which the seat main body is fixed and is configured to be slidable with respect to the fixed rail (clearly shown in the figures), 

a locking member (45) configured to be displaced between an engaged position, which is for an engagement with the movable rail and the fixed rail (as shown in Figure 6, with regard to engaging claw 57, and described generally with regard to engaging claws 45 and 57 on page 4, line 150 to the end of the page in the machine translation), and a disengaged position where the engagement is released (as described on page 5, lines 186-189 of the machine translation), 
a spring (36) configured to exert an elastic force acting to displace the locking member towards the engaged position (via linkages), 
a lock-control member configured to be located in the seat cushion, and displace the locking member (45) in the engaged position to the disengaged position (comprising at least mutually engaging portions of elements 44 and 11 shown and described on page 5, lines 184-189 of the machine translation with regard to Figure 5), and 
a release lever (50) configured to press the locking member toward the disengaged position by being pressed by the lock-control member (comprising at least mutually engaging portions of elements 44 and 11 shown and described on page 5, lines 184-189 of the machine translation with regard to Figure 5), 
wherein the release lever is configured to be separated from the lock-control member when the locking member is located in the engaged position (as can be appreciated from the separate elements in each of Figure 5 that includes the lever 50 and Figures 4 and 6 that include elements 11 and 44 without the lever 50, such that the lever 50 is separate from the elements making up the lock-control member when the locking .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636